Title: John Quincy Adams to Elizabeth Cranch, 1773
From: Adams, John Quincy
To: Cranch, Elizabeth,Norton, Elizabeth Cranch


     
      Dear Cousing
      
       1773
      
     
     i thank you for your last letter i have have had it in my mind to write to you this long time but afairs of much leess importance has prevented me i have made But veray little proviciancy in reading  to much of my time in play there is a great Deal of room for me to grow better brother charls has got a very bad cold martha feild and Naby curtis sends their love to you and sister Naby from your afftionate broth Cousing
     
      John Quincy Adams
     
    